The deputy commissioner was asked to approve this compromise and enter an award on the same.
I, therefore, find and determine that the petitioner is entitled to temporary compensation for seventeen weeks from the date of said accident, January 1st, 1926, the full amount of which has been paid, and compensation for permanent disability for sixty-two and one-half weeks at the rate of $17.00 per week, being twelve and one-half per cent, of total permanent disability, twenty-five weeks of which has already been paid, the balance to be paid at the rate of $17.00 per week.
* * $ * * * *
Harry J. Goas,

Deputy Commissioner.